PER CURIAM.
Action in conversion for the value of a steer. The action was begun in justice court, appealed to the district court, there tried by the court without a jury, and judgment ordered for defendant. Plaintiff appeals from an order denying a new trial.
All the assignments of error go to the questions whether the evidence sustains the findings of fact, and whether the conclusions of law are jusfified by the facts found. No errors of law are complained of. We have carefully examined the evidence contained *432in the settled case, in connection with counsel’s discussion thereof in the briefs, and find it amply sufficient to sustain the findings. There is no question but that the facts found justified the conclusions of law, and judgment was properly ordered for defendant. The order appealed from is therefore affirmed.